Dismiss and Opinion Filed July 25, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                     No. 05-12-01578-CV

                IN THE INTEREST OF S.B., A MINOR CHILD, Appellant

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-30023-2012

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s July 5, 2013 motion for non-suit which we construe as

appellant’s motion to dismiss. We GRANT appellant’s motion and dismiss this appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                /Carolyn Wright/
121578F.P05                                     CAROLYN WRIGHT
                                                CHIEF JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

IN THE INTEREST OF S.B., A MINOR                 On Appeal from the 380th Judicial District
CHILD, Appellant                                 Court, Collin County, Texas
                                                 Trial Court Cause No. 380-30023-2012.
No. 05-12-01578-CV                               Opinion delivered by Chief Justice Wright.
                                                 Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee JUSTIN BARTO recover his costs of this appeal from
appellant JULIE HARKINS.


Judgment entered July 25, 2013




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




121578.dis.op.docx                         –2–